                                  1
                                                                 United States District Court
                                                                 Central District of California           JS-6
                                  2

                                  3
                                                                                                       APR 4, 2019
                                  4
                                                                                                          BH
                                  5      UNITED STATES OF AMERICA,
                                                                                  Case No. EDCV 17-2436 VAP
                                  6                      Plaintiff/Respondent,            (EDCR 13-0087 VAP)
                                  7                      v.
                                                                                                 Judgment
                                  8      JOSE JESUS PEREZ,                                      [Doc. No. 1]
Central District of California
United States District Court




                                  9                      Defendant/Movant.

                                 10

                                 11
                                      TO ALL PARTIES AND COUNSEL OF RECORD:
                                 12
                                      Pursuant to the Order filed herewith, IT IS ORDERED AND
                                 13
                                      ADJUDGED that this action is DISMISSED WITH PREJUDICE. The
                                 14
                                      Court orders that such judgment be entered.
                                 15
                                           IT IS SO ORDERED.
                                 16

                                 17
                                      Dated:    4/4/19
                                 18                                                     Virginia A. Phillips
                                                                                 Chief United States District Judge
                                 19

                                 20

                                 21

                                 22

                                 23
                                                                           1
                                 24

                                 25

                                 26
